Citation Nr: 1024861	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-39 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for left (minor) middle 
finger scar and arthritis.

3.  Entitlement to service connection for bilateral glaucoma.

4.  Entitlement to service connection for left ear hearing loss.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for left (minor) radial 
head injury of the upper left extremity ("upper left extremity 
disorder").

7.  Entitlement to service connection for scrotal abscess.

8.  Entitlement to service connection for sleep apnea.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from June to 
September 1973, with subsequent service in the Alabama Army 
National Guard from approximately September 1973 to April 2005.

This appeal to the Board of Veterans' Appeals (Board) is from a 
January 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

As support for his claim, the Veteran testified at a Board 
hearing in August 2009; the transcript is of record.  

The left middle finger, bilateral glaucoma, left ear hearing loss 
and sleep apnea claims are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if any further action is required on his part.



FINDINGS OF FACT

1.  A back disability is not currently shown.

2.  An upper left extremity disability is not currently shown.

3.  Hypertension was not manifested during active service or 
within one year of separation thereof, and was not manifested 
during a period of active duty for training (ACDUTRA).  

4.  Scrotal abscess was not manifested during active service, and 
was not manifested during a period of ACDUTRA or inactive duty 
for training (INACDUTRA).  


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).

2.  An upper left extremity disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

3.  Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been incurred in active 
service, and was not incurred in or aggravated by ACDUTRA.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 
and Supp. 2009); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.304, 
3.307, 3.309 (2009).

4.  Scrotal abscess was not incurred in or aggravated by active 
service, ACDUTRA, or INACDUTRA.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In this case, letters satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in September and 
December 2006 and April 2007.  These letters informed him of the 
evidence required to substantiate his claims, and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
Note also that the December 2006 and April 2007 letters complied 
with Dingess by discussing the downstream disability rating and 
effective date elements of the claims.  And of equal or greater 
significance, all VCAA notice sent was provided prior to the RO's 
initial unfavorable decision on the claims in January 2008.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
See also Mayfield IV and Prickett, supra.  

When, as here, service treatment records are lost or missing, 
through no fault of the Veteran, VA has a heightened obligation 
to consider the applicability of the benefit of the doubt rule, 
to assist the claimant in developing the claim, and to explain 
its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

No presumption, however, either in favor of the claimant or 
against VA, arises when there are lost or missing service 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (Court declined to apply "adverse presumption" against 
VA where records had been lost or destroyed while in Government 
control because bad faith or negligent destruction of the 
documents had not been shown).  Moreover, the mere fact that 
these records are unavailable for consideration, while indeed 
unfortunate, does not obviate the need for the Veteran to still 
have medical nexus evidence supporting his claims by suggesting a 
correlation between his currently claimed conditions and his 
military service.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) 
(citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) 
and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  In other 
words, missing records concerning his service, either service 
treatment records or service personnel records, do not lower the 
threshold for an allowance of his claims.  The legal standard for 
proving a claim is not lowered; rather, the Board's obligation to 
discuss and evaluate evidence is heightened.  See Russo v. Brown, 
9 Vet. App. 46 (1996); see also Cf. Collette v. Brown, 82 F.3d 
389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 
194-95 (1999).  And, unfortunately, the record does not contain 
the required supporting medical nexus evidence for his claims in 
this particular instance.

The Board acknowledges that the NPRC, in an August 2007 PIES 
request response, stated it could not provide the Veteran's 
service treatment records for the period of active duty during 
1973.  All procedures to obtain the Veteran's missing service 
treatment records were correctly followed.  And since all efforts 
have been exhausted, further attempts would be futile, so there 
is no basis for any further pursuit of his service treatment 
records.  38 C.F.R. § 3.159(c)(2) and (3).  

Moreover, VA otherwise fulfilled its duty to assist the Veteran 
by obtaining all relevant evidence in support of his claims that 
is obtainable, and therefore appellate review may proceed without 
prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained 
his identified private treatment records and Alabama Army 
National Guard service treatment records.  And he personally 
submitted personal and lay statements and hearing testimony.  
Therefore, the Board is satisfied the RO has made reasonable 
efforts to obtain any identified medical records.  

In addition, the Board finds that a VA compensation examination 
is not necessary to decide the claims as the standards of the 
Court's decision in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), have not been met.  See also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  It is significant that the Veteran's 
post-service medical records are unremarkable for objective 
evidence of any current back disorder or upper left extremity 
disorder, especially any current diagnosis.  The VA is not 
obligated to provide an examination for a medical nexus opinion 
where, as here, the supporting evidence of record consists only 
of lay statements.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).  Even acknowledging his missing service treatment 
records, there is simply no competent and credible evidence 
suggesting his hypertension and scrotal abscess disorders are 
etiologically linked to his military service.  Therefore, the 
Board is satisfied the RO made reasonable efforts to obtain any 
identified medical and other records so as to fulfill VA's 
obligations under the duty to assist.  38 U.S.C.A. § 5103A.  

II.  Entitlement to Service Connection for Back Disorder, Upper 
left extremity Pain, Hypertension, Scrotal Abscess

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic diseases such as hypertension will be presumed to 
have been incurred in service if manifested to a compensable 
degree of at least 10-percent disabling within one year after 
service.  This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113,; 38 C.F.R. §§ 3.307, 3.309.  

To establish entitlement to service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus, i.e., etiological link between an in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

As already alluded to, the Veteran's service treatment records 
are unavailable and, thus, cannot be considered in this appeal.  
And as also already alluded to, when at least a portion of the 
service treatment records are lost or missing, the Court has held 
that VA has a heightened duty "to consider the applicability of 
the benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision...."  Cromer, 19 
Vet. App. 217-18; see also Cuevas, 3 Vet. App. 548; O'Hare, 
1 Vet. App. 367.

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled from 
disease or injury incurred in the line of duty.  38 U.S.C.A. § 
101(22), (24); 38 C.F.R. § 3.6(a), (c).

Active military, naval, or air service also includes any period 
of INACDUTRA during which the individual concerned was disabled 
from injury (but not disease) incurred in the line of duty.  38 
U.S.C.A. § 101(23), (24); 38 C.F.R. § 3.6(a), (d).

Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated while 
performing active duty or ACDUTRA or from injury (but not 
disease) incurred or aggravated while performing INACDUTRA.  Id.; 
see also 38 U.S.C.A. §§ 106, 1110, 1131; 38 C.F.R. § 3.303(a).  
ACDUTRA includes full time duty performed by members of the Armed 
Forces Reserves or the National Guard of any state.  38 C.F.R. § 
3.6(c).  INACDUTRA includes duty other than full time duty 
performed by a member of the Reserves or National Guard of any 
state.  38 C.F.R. § 3.6(d).

National Guard duty, however, is distinguishable from other 
Reserve service in that a member of the National Guard may be 
called to duty by the governor of their state.  "[M]embers of 
the National Guard only serve the federal military when they are 
formally called into the military service of the United States 
[and a]t all other times, National Guard members serve solely as 
members of the State militia under the command of a state 
governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  
"Therefore, to have basic eligibility for Veterans benefits 
based on a period of duty as a member of a state [Air] National 
Guard, a National Guardsman must have been ordered into Federal 
service by the President of the United States, see 10 U.S.C. 
§ 12401, or must have performed "full- time duty" under the 
provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

Further, to establish status as a "Veteran" based upon a period 
of ACDUTRA, a claimant must establish that he was disabled from 
disease or injury incurred or aggravated in the line of duty 
during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris 
v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).  The fact that a claimant has established 
status as a "Veteran" for purposes of other periods of service 
(e.g., the Veteran's prior period of active duty) does not 
obviate the need for him to establish that he is also a 
"Veteran" for purposes of the period of ACDUTRA where the claim 
for benefits is premised on that period of ACDUTRA.  Mercado- 
Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for the Appellant to achieve "Veteran" 
status and be eligible for service connection for disability 
claimed during his inactive service, the record must establish 
that he was disabled from an injury (but not disease) incurred or 
aggravated during INACDUTRA.  See Mercado- Martinez v. West, 11 
Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Back disability and upper left extremity disability

The first and indeed perhaps most fundamental requirement for any 
service-connection claim is there must be competent evidence of 
the existence of the currently claimed disability.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) and Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating that, in the 
absence of proof of current disability, there can be no valid 
claim since service connection presupposes a current diagnosis of 
the condition claimed).  

The evidence of record does not establish that the Veteran has 
current back and upper left extremity disabilities.  The record 
is absent for any diagnoses for any particular back disability or 
upper left extremity disorder.  The Veteran does certainly suffer 
from upper left extremity pain, as confirmed by treatment for 
left radial head pain by Dr. L.D. in September 2006.  And the 
Board does not dispute his contention that he has suffered from 
back pain in recent years.  But mere pain, alone, without a 
diagnosed or identifiable underlying malady or condition, is not 
generally considered a disability and cannot substantiate a claim 
for service connection.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001).

The Veteran is certainly competent, even as a layman, to comment 
on any symptoms within his five senses, especially that involving 
his back and upper left extremity pain.  On the other hand, he is 
not competent to provide a probative opinion concerning the 
appropriate diagnosis of the underlying conditions causing his 
pain.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See also 38 C.F.R. 
§ 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  

Therefore, the Veteran has not met his threshold preliminary 
evidentiary burden of establishing he has current back and upper 
left extremity disabilities.  And, without this required proof of 
current disability, these claims for service connection 
necessarily fail.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation 
only may be awarded to an applicant who has disability existing 
on the date of application, not for a past disability).  See, 
too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further 
clarifying that this requirement of current disability is 
satisfied when the claimant has disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
the claim and that a claimant may be granted service connection 
even though the disability resolves prior to VA's adjudication of 
the claim).  

The Veteran asserts he hurt his back by being in the field by 
carrying rounds of ammunition on his shoulders to keep the 
missing going.  He further alleges that he "was told [his back 
and shoulder] was blown out by my private physician."  See 
August 2006 Claim (VA Form 21-526).  However, there is no 
objective evidence or diagnostic findings showing that the 
Veteran has any back or upper left extremity disorder at present.  
These assertions are inherently incredible, as there is simply no 
indication of such in-service injury in any of his National Guard 
service records or related physician statement in the medical 
record, let alone a current back or upper left extremity 
disability that resulted from such injury.  And as mentioned, his 
active duty service records are missing, so there is no way to 
confirm his statements of in-service injury as it might related 
to his period of active duty.  There is also no other evidence 
that could otherwise corroborate his unsubstantiated statements 
of in-service injury to the back and upper left extremity.

To emphasize, though, the medical evidence does not show that 
during the course of his appeal, the Veteran has ever met the 
requirement of a current back or upper left extremity disability.  
So, obviously, without the required proof that he has current 
disabilities of the back and upper left extremity, the Board need 
not determine whether there is a correlation between for all 
intents and purposes a nonexistent disability and his military 
service because this, quite simply, is an impossibility.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination 
of service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claims of 
entitlement to service connection for either a back or upper left 
extremity disability.  And as the preponderance of the evidence 
is against his claims, the doctrine of reasonable doubt is not 
for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Accordingly, 
the appeals of these claims are denied.



Hypertension and scrotal abscess

Cardiovascular-renal disease, including hypertension, will be 
presumed to have been incurred in service if manifested to a 
compensable degree of at least 10 percent within one year after 
service.  A compensable (10 percent) disability rating for 
hypertension is warranted for diastolic pressure of predominantly 
100 or more or systolic pressure of predominantly 160 or more; or 
if a claimant has a history of diastolic pressure of 
predominantly 100 or more and requires continuous medication for 
control. 38 C.F.R. § 4.104, Diagnostic Code 7101.  This 
presumption, however, is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Private treatment records by Dr. L.D. confirm the Veteran has 
diagnosed disabilities of hypertension and scrotal abscess 
(albeit, later excised by April 2006), so he clearly meets the 
preliminary requirement for service connection, i.e., proof of a 
current disability.  See Boyer, 210 F.3d at 1353 and Brammer, 3 
Vet. App. at 225.

Regarding his hypertension disability, there is no evidence that 
he incurred treatment or diagnosis for hypertension or high blood 
pressure during his period of active duty in 1973 or within one 
year of separation from active duty.  Similarly, there is no 
evidence of any testicular problems, treatment or diagnosis 
during his period of active duty in 1973.  Even considering that 
his service treatment records are missing for that period, this 
provides highly probative evidence against his claim.  See Struck 
v. Brown, 9 Vet. App. 145 (1996).

In addition, the first documented complaint of testicular pain 
was in October 2005, when he was also first diagnosed for scrotal 
abscess.  Similarly, the first documented indication of 
hypertension, was at a December 2001 National Guard physical 
examination, which noted a high blood pressure reading of 148/80 
and recommended follow-up treatment.  The lapse of so many years 
between separation from active duty in 1973 and the first 
documented indications of hypertension and scrotal abscess nearly 
three decades later provides highly probative evidence against 
these claims.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (ruling that a prolonged period without medical complaint 
can be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  

Moreover, there is simply no competent and credible evidence that 
these conditions are somehow attributable to his period of active 
duty in 1973.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Moreover, there is no indication in the medical record, let alone 
contention by the Veteran that he developed hypertension disease 
as a result of any period of ACDUTRA.  

However, the Veteran testified that his scrotal abscess began on 
a weekend drill only a couple weeks prior to his first diagnosis 
for the condition by Dr. L.D. in October 2005, which would place 
the alleged injury back to early October 2005.  See personal 
hearing transcript, at 22.  However, there are no service 
personnel records or service treatment records from his National 
Guard records that confirm a period of either ACDUTRA or 
INACDUTRA during such time.  Rather, the records show he retired 
from the National Guard in April 2005.  Without a period of 
verifiable ACDUTRA or INACDUTRA service to relate a testicular 
injury to, his claim for scrotal abscess must necessarily fail.  
See Watson, 4 Vet. App. at 314.

Moreover, in addition to the medical evidence, the Board has 
considered the Veteran's lay statements in support of his claims.  
He is competent to assert symptoms of testicular pain, since this 
is within the realm of his personal senses.  But, he may not in 
turn etiologically relate this pain to service.  While he may 
well believe that his current disorders are directly attributable 
to his military service or periods of ACDUTRA/INACDUTRA in 
National Guard service, the conditions claimed are not of the 
type that he has the competence to make this correlation.  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  And there is no such 
evidence.  

His competency to make these claims must be distinguished from 
the weight and credibility of his lay testimony, which are 
factual determinations going to the ultimate probative value of 
this evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Indeed, without a verifiable 
period of ACDUTRA or INACDUTRA during October 2005, his testimony 
of a testicular injury during the same period is inconsistent 
with the facts and lacks facial plausibility.  Caluza v. Brown, 
7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996).  The Board finds his assertions regarding the scrotal 
abscess claim to not be credible.  And to the extent that his 
asserted basis for his hypertension claim is vague, there is no 
need to assess the credibility of his statements supporting that 
claim.  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for hypertension and 
scrotal abscess.  So there is no reasonable doubt to resolve in 
the Veteran's favor, and these claims must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

Entitlement to service connection for back disability is denied.

Entitlement to service connection for upper left extremity 
disability is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for scrotal abscess is denied.

REMAND

Before addressing the remaining claims on appeal, the Board finds 
that additional development is required.  

The AMC must, on remand, obtain outstanding private treatment 
records concerning the Veteran's claimed bilateral glaucoma and 
left ear hearing loss, respectively.  VA is generally required to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A(a).  Specifically, VA is required to make reasonable 
efforts to obtain relevant records, including private records 
that the claimant adequately identifies and authorizes VA to 
obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  
If after making such reasonable efforts VA is unable to obtain 
all of the relevant records sought, VA must so notify the 
claimant.  Id.  This notice must identify the records not 
obtained, explain the efforts made to obtain them, and describe 
any further action VA will take on the claim.  Id.  VA regulation 
clarifies that "reasonable efforts" will generally consist of 
an initial request for the records and, if the records are not 
received, at least one follow-up request.  38 C.F.R. 
§ 3.159(c)(1).

In this case, at his personal hearing, the Veteran testified that 
"Dr. Lim" is his eye doctor .  Further, the Veteran asserted 
that this physician checked his eye pressure one to two weeks 
prior to the hearing, so dating back to approximately July 2009.  
See personal hearing transcript, at 13, 19-20.  Also at his 
personal hearing, the Veteran indicated that he had been treated 
by another physician for his hearing loss in the left ear, 
identified as "Dr. Jenkins."  See personal hearing transcript, 
at 15.  
Unfortunately, it does not appear the RO has attempted to obtain 
these treatment records, even though they may be pertinent to the 
Veteran's claims for entitlement to service connection for the 
claimed bilateral glaucoma and left ear hearing loss.  So 
attempts must be made to obtain these treatment records before 
deciding this appeal, to comply with the duty to assist.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  

The Veteran also needs to be examined for a medical nexus opinion 
concerning whether his left middle finger disability is 
attributable to his military service, in particular to a period 
of ACDUTRA in June 1997.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
Concerning this, the Veteran testified at his personal hearing 
that he injured his left middle finger while clearing a weapon in 
"summer camp" in 1997, which he contends resulted in a scar and 
arthritis.  He stated he has difficulty gripping objects.  

National Guard service personnel records and service treatment 
records serve to confirm the Veteran's account of the injury.  In 
particular, National Guard service treatment records, dated in 
June 1997, show he indeed smashed his third finger of his left 
hand while clearing a weapon, with a resulting impression of a 
healing laceration.  Also, a June 1997 National Guard sick slip 
(DD Form 689) found his injury to be in the line-of-duty.  May 
2007 statements from a fellow soldier and also an administrative 
NCO shed further light on the type of service, revealing that the 
injury occurred during an annual training, so an ACDUTRA period.  
And he asserts he still has a scar, which he is competent to 
observe even as a layperson.  So additional medical comment is 
needed concerning the possibility of etiological relation of his 
claimed left middle finger scar to the period of ACDUTRA in June 
1997.  

Moreover, the Veteran also needs to be examined for a medical 
nexus opinion concerning whether his sleep apnea is attributable 
to his period of active duty military service or a period of 
ACDUTRA.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  At his personal 
hearing, he testified that his fellow soldiers would complain to 
him about his loud snoring and that he "quit breathin' at 
times" in his sleep.  See personal hearing transcript, at 23-24.  
The Veteran has submitted sufficient evidence to meet the 
relatively low threshold of the third McLendon element.  Indeed, 
this is satisfied by credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  See McLendon, 20 Vet. App. at 83.  Concerning this, 
the Veteran had recent private treatment for sleep problems.  A 
sleep study report by Dr. A.B. at Flowers Hospital, diagnosed the 
Veteran with obstructive sleep apnea in February 2002.  So 
additional medical comment is needed concerning this claimed 
possibility that his sleep apnea might be etiologically related 
back to active duty service.  Indeed, there is a heightened duty 
to assist in light of his missing service treatment records.  
Based on McLendon, a remand for a VA examination and opinion is 
required to determine the precise nature and etiology of his 
current sleep apnea.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask that he complete 
and return the necessary authorization (VA Form 
21-4142) for VA to obtain the medical treatment 
records from Dr. L., Dr. J., and any other 
outstanding private treatment records.  Ask the 
Veteran to assist in obtaining these records by 
providing the relevant dates of treatment, names 
of the treating physicians, phone numbers and 
addresses; or by himself providing these 
treatment records if, for example, he has them 
in his personal possession.  If he provides a 
completed release form authorizing VA to obtain 
these confidential treatment records, 
then attempt to obtain them with at least one 
follow-up request if no reply is received.  See 
38 C.F.R. § 3.159(c)(1).  If such efforts prove 
unsuccessful, documentation to that effect 
should be added to the claims folder.

2.  Schedule the Veteran for a VA examination to 
determine the nature and etiology of his claimed 
left middle finger disability, including a scar 
and arthritis.  He is hereby advised that 
failure to report for this scheduled VA 
examination, without good cause, may have 
adverse consequences on this pending claim.  The 
examination should include any diagnostic 
testing or evaluation deemed necessary.

The claims file, including a complete copy of 
this remand, must be made available for review 
of the Veteran's pertinent medical and other 
history.  The examiner should remain mindful of 
exactly when the Veteran was on regular active 
duty (June 1973 to September 1973), as opposed 
to the many years of additional, subsequent, 
service he had in the National Guard.  He has a 
confirmed period of ACDUTRA in June 1997.

The examiner should first confirm the Veteran 
has any left middle finger disability (e.g., 
such as the Veteran's claimed conditions of a 
scar and arthritis), taking note of the 
diagnosis of a superficial laceration to the 
left middle finger, in a June 1997 National 
Guard STR.

And assuming a current diagnosis of any left 
middle finger disability is warranted, the 
examiner should also determine:

(A)	Whether it is at least as likely as not (a 
50 percent or greater probability) that any 
current left middle finger disability is related 
to the Veteran's period of active duty service 
in the U.S. Army from June 1973 to September 
1973.

(B)	Also whether it is at least as likely as 
not (a 50 percent or greater probability) that 
any current left middle finger disability is 
related to the Veteran's period of ACDUTRA 
service in June 1997.

In making these important determinations, the 
examiner should review any available National 
Guard service treatment and other records in the 
claims file.

The term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, rather that the weight of medical 
evidence both for and against a conclusion such 
as causation is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.

The examiner must discuss the rationale of the 
opinion, whether favorable or unfavorable, based 
on the findings on examination and information 
obtained from review of the record.

3.  Also schedule the Veteran for a VA 
compensation examination to determine the nature 
and etiology of his current sleep apnea 
disorder.  He is hereby advised that failure to 
report for this scheduled VA examination, 
without good cause, may have adverse 
consequences on this claim.  The examination 
should include any diagnostic testing or 
evaluation deemed necessary.  The claims file, 
including a complete copy of this remand, must 
be made available for review of the Veteran's 
pertinent medical and other history.

Based on a comprehensive review of the claims 
file, the examiner is asked to confirm the 
Veteran has a current sleep apnea disorder.  If 
he does, then the examiner must also provide an 
opinion on:

(A)	Whether it is at least as likely as not (a 
50 percent or greater probability) that any 
current sleep apnea disability is related to the 
Veteran's period of active duty service in the 
U.S. Army from June 1973 to September 1973.

(B)	Also whether it is at least as likely as 
not (a 50 percent or greater probability) that 
any current sleep apnea disorder is related to 
any confirmed periods of ACDUTRA, as indicated 
by the Veteran's National Guard records.  

The Veteran is competent to report the onset of 
trouble sleeping and breathing in service and 
since service, as this requires only personal 
knowledge, not medical expertise, as it comes to 
him through his senses.  However, the examiner 
must specifically address the Veteran's report 
of his sleep apnea disorder having first 
manifested during his military service in 
determining whether any current sleep apnea 
disability was incurred in service.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (holding that 
an examination was inadequate where the examiner 
did not comment on the Veteran's report of in-
service injury and instead relied on the absence 
of evidence in the Veteran's service medical 
records to provide a negative opinion).  This 
consideration is especially necessary in this 
particular instance since, as mentioned, the 
Veteran's service treatment records are 
unavailable.

The term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, rather that the weight of medical 
evidence both for and against a conclusion such 
as causation is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.

The examiner must discuss the rationale of the 
opinion, whether favorable or unfavorable, based 
on the findings on examination and information 
obtained from review of the record.

4.  Then readjudicate the claims in light of any 
additional evidence.  If any of the claims are 
not granted in full to the Veteran's 
satisfaction, send him a supplemental statement 
of the case (SSOC) and give him an opportunity 
to respond to it before returning the file to 
the Board for further appellate consideration.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


